Citation Nr: 1035661	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  07-37 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Attorney Michael B. Roberts, 
Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The appellant is a Veteran with active service from January 1967 
to December 1969.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a March 2007 rating decision of 
the Waco, Texas, VARO which granted service connection for PTSD, 
rated 30 percent, effective November 22, 2006.  In August 2010, a 
videoconference hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.   
At the hearing the Veteran was assisted by Richard J. Carter, a 
paralegal from the law office of the Veteran's attorney.  

The issue of entitlement to total disability resulting in 
individual unemployability (TDIU) has been raised by the 
record, specifically at the August 2010 videoconference 
hearing, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is being REMANDED to the VA Regional Office.  
VA will notify the appellant if further action on his part 
is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to the matter on appeal.  See 
38 C.F.R. § 3.159 (2009).

The Veteran was last afforded a VA psychiatric examination in 
January 2008.  He contends that his PTSD disability has grown 
worse since that time.  In support of this contention, he 
testified that his medications have been changed several times in 
attempts to find one that works well for him, while his 
"conditions remain unresolved".  As over two years have passed 
since the last VA examination and the Veteran maintains that his 
disability has worsened, a contemporaneous PTSD examination to 
assess the current severity of the disability is necessary.

Shortly after the videoconference hearing, the Veteran's 
representative submitted updated copies of the Veteran's VA 
treatment records for consideration by the Board, with a waiver 
of RO consideration.  The Board notes that there may also be 
private treatment records that must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
all sources of his mental health treatment or 
evaluation he received from November 2006 to 
the present, and to provide releases for 
records of any private such treatment or 
evaluation.  The RO should secure for the 
record copies of the complete clinical 
records (any not already associated with the 
claims file) from the identified sources.  

2.  The RO should then arrange for a 
psychiatric examination of the Veteran to 
assess the current severity of his PTSD.  The 
Veteran's claims file (including this remand) 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should have available a copy of the 
General Rating Formula for Mental Disorders, 
and should note the presence or absence of 
all symptoms listed in the criteria for 
ratings in excess of 30 percent (and/or any 
other symptoms of similar severity).  The 
examiner should comment regarding the nature 
and extent of the impairment of social and/or 
occupational functioning due to PTSD that 
would be expected given the degree of 
severity of the disability found.

3.  The RO should then re-adjudicate the 
claim (to include a finding regarding the 
adequacy of the schedular criteria, and 
whether referral for extraschedular 
consideration might be appropriate).  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his attorney 
the opportunity to respond.  The case should 
then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

